UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6536


TIMOTHY T. KINARD,

                 Petitioner - Appellant,

          v.

JOSEPH BATTLE,    Administrator,   Abbeville    County   Detention
Center,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Bruce H. Hendricks, District
Judge. (5:14-cv-04391-BHH)


Submitted:   October 31, 2016              Decided:   November 17, 2016


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy T. Kinard,     Appellant   Pro Se.    Alphonso Simon, Jr.,
Assistant Attorney      General,    Donald  John   Zelenka,  Senior
Assistant Attorney     General,    Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy       T.    Kinard    seeks     to    appeal     the     district        court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                    The

order is not appealable unless a circuit justice or judge issues

a   certificate          of    appealability.            28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the      merits,   a   prisoner      satisfies        this   standard      by

demonstrating         that      reasonable        jurists     would       find    that     the

district       court’s        assessment    of     the    constitutional         claims    is

debatable      or     wrong.       Slack     v.    McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Kinard has not made the requisite showing.                      Accordingly, we deny

a   certificate       of      appealability        and   dismiss      the    appeal.        We

dispense       with      oral     argument       because      the    facts       and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3